Citation Nr: 1613288	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  11-19 703	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin rash of the groin area.

2.  Entitlement to a disability evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD) prior to January 13, 2015, and in excess of 70 percent beginning January 13, 2015.

3.  Entitlement to a disability evaluation in excess of 10 percent for the service-connected right elbow disability.

4.  Entitlement to a disability evaluation in excess of 40 percent for the service-connected diabetes mellitus (DM).

5.  Entitlement to an extension of a temporary total rating following total knee replacement surgery on the service-connected right knee beyond March 31, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from June 1965 to June 1967, including service in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2010, and February 2014.  The case was certified to the Board by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Montgomery RO issued a rating decision, in January 2015, that increased the disability rating for the Veteran's service-connected posttraumatic stress disorder (PTSD) from 50 percent to 70 percent, effective from January 2015.  However, it is presumed that the appellant was seeking the maximum benefit allowed by law and regulation for that disability, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because the increase in the disability evaluation of the service-connected PTSD did not represent the maximum rating available for the condition, the appellant's claim remained in appellate status.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issue of entitlement to service connection for ischemic heart disease has been raised by the record in a May 2014 written statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his July 2011 VA Form 9 relating to the skin rash, PTSD and right elbow claims, the appellant submitted a written request for a Board hearing in Washington, DC.  In a VA Form 21-4138 submitted in November 2013, the appellant requested a Board videoconference hearing.  In his February 2014 VA Form 9 relating to the right knee and DM claims, the appellant submitted a written request for a Board hearing in Washington, DC.  The appellant was subsequently scheduled for a Board hearing to be held in Washington, DC on February 22, 2016.  

However, prior to the hearing date, the appellant submitted a letter to the Board in which he asked that the scheduled hearing be cancelled because his health problems precluded his travel to Washington, DC.  The appellant further requested that he be rescheduled for a Board hearing to be held at the Montgomery RO.

The failure to afford the appellant a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  In view of the foregoing, the appeal must be remanded so that the appellant can be scheduled for a hearing with notice of the hearing sent to the appellant and his representative.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704. 

Accordingly, the case is REMANDED for the following action: 

Schedule the appellant for a hearing at the appropriate RO before a Veterans Law Judge, as the docket permits.  Offer him the option of a Travel Board hearing or a videoconference hearing, whichever he prefers. 

Notify the appellant and his representative of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  

Advise the appellant that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.

All correspondence pertaining to this matter must be associated with the claims file.

After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case should be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

